Letter of Guarantee

To Celebrities Realestate Development Group Co., Ltd.,

Whereas the Letter of Intent signed by and between the Celebrities Realestate
Development Group Co., Ltd.(Celebrities Realestate) and Silverstrand
International Holdings Limited (Silverstrand International) on Oct. 30, 2007,
the Celebrities Realestate intends to pay RMB 360 million for 100% share equity
of Loyal Best Property Development Limited.

Based on the principle of equality, fairness, honesty and credibility, the
guarantor Shenyang Maryland International Industry Co., Ltd.(Shenyang Maryland)
guarantees the performance of Silvertrand International under the Letter of
Intent as follows:

1.

Shenyang Maryland guarantees that the target company, Loyal Best Property
Development Limited is a legal entity with good standing established in
accordance with the laws of Hong Kong, which is wholly owned by Silvertrand
International, without any pledge, guaranty, debt or related to any disputation,
litigation, arbitration or sealed up by judicial or arbitration organs,
restricted by administration organs.

2.

Shenyang Maryland guarantees that Shenyang Hunnan Loyal Best Property
Development Limited (Shenyang Loyal Best), invested and wholly owned by Loyal
Best Property Development Limited, is a wholly foreign owned enterprise with
good standing in accordance with the laws of China without any pledge, guaranty,
or related to any disputation, litigation, arbitration or sealed up by judicial
or arbitration organs, restricted by administration organs. The debt of RMB 790
million has been fully disclosed, and there is no other debt.

3.

Shenyang Maryland guarantees that Shenyang Loyal Best obtained the land use
right of No. D40/D41/D45/D46 land located in the center of Shenyang Hunnan New
Zone by auction on Jan. 26,2007 through legal procedure, and Shenyang Loyal Best
has paid the total land

1

--------------------------------------------------------------------------------



transfer fee which is the only legal owner of land use right without any pledge
or sealed up by judicial or arbitration organs, restricted by administration
organs.

4.

Shenyang Maryland guarantees that Silverstrand International shall fully perform
the Letter of Intent.

5.

Shenyang Maryland guarantees that it will continue to guarantee for Silverstrand
International after Celebrities Realestate and Siverstrand International sign
the definitive Share Transfer Agreement.

The guarantor Shenyang Maryland shall take the irrevocable joint responsibility
for the performance of Letter of Intent.

The guarantor Shenyang Maryland shall secure the deposits of RMB 60 million paid
by Celebrities Realestate and its interests, breaching penalty and damage
compensation during the period in the ownership of Silverstrand International,
and guarantee that the Celebrities Realestate can obtain the creditor’s right
including but not limited to security, litigation fee, arbitration application
fee, evaluation fee, declaration fee, auction fee, execution fee, transfer fee,
legal fee, travel expenses and etc..

The guarantor Shenyang Maryland confirms that the authorized representative to
sign this Letter has been authorized by the top power organ Board of Directors.

This letter of gurantee, as the true manifestation of the guarantor, does not
exist any fraud, threat or misunderstanding. The guarantor fully understands the
contents, implications and the accordingly legal consequences of this Letter.

This Letter is signed on Nov. 3, 2007 in Shenyang China.

All the aforesaid are hereby guaranteed .

Guarantor: Shenyang Maryland International Industry Co., Ltd.

Legal representative/authorized representative:

Dated on Nov.3, 2007

2

--------------------------------------------------------------------------------